Citation Nr: 0009583	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for posttraumatic stress disorder (PTSD).  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
claim has been obtained.

2.  The veteran did not engage in combat against enemy forces 
during service.

3.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1137, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d), (f), 3.307, 3.309, 4.125 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded-meaning 
plausible.  He has submitted medical evidence of a diagnosis 
of PTSD, his own lay evidence of non-combat, in-service 
stressful incidents, and medical-nexus evidence linking his 
PTSD to his military service.  Thus, a well-grounded claim 
has been submitted.  See Patton v. West, 12 Vet. App. 272, 
276 (1999).

While the establishment of a plausible claim does not dispose 
of the issue, it does trigger VA's duty to assist the veteran 
in the development of facts favorable to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Littke v. Derwinski, 1Vet. App. 90, 91-92 (1990).  The Board 
finds that, in this case, VA's duty to assist in the 
development of the claim has been satisfied.

I.  Factual Background

The veteran's service department records indicate that his 
naval occupation was AM-6800 (aircraft mechanics).  He 
received decorations including the Vietnam Campaign Medal and 
the Vietnam Service Medal with three Bronze Stars.  His 
service personnel records do indicate that he received 
hazardous duty pay for service aboard aircraft carriers in 
Southeast Asia, but do not conclusively indicate 
participation in combat.  

The veteran's service medical records (SMRs) do not indicate 
complaint or treatment for any psychiatric condition nor do 
the post-service records show treatment for any psychiatric 
condition within a year of discharge from active service.  

In December 1995, the veteran claimed service connection for 
PTSD and underwent VA PTSD evaluation.  The veteran related 
his stressful experiences as being "highlined" or transported 
via suspended cable between ships underway when a mishap left 
him dangling very dangerously amidships for 10 minutes.  
Other reported stressful events were witnessing a serviceman 
accidentally back into a whirling aircraft propeller and 
witnessing a serviceman lose his legs in an aircraft elevator 
accident aboard the carrier.  According to a clinical 
psychologist, the veteran was found to have service related 
PTSD.  The Axis I diagnoses were PTSD as the primary 
diagnosis and major depressive episode, recurrent, as a 
secondary diagnosis.  The examiner also noted that the 
veteran was interviewed in accordance with DSM (Diagnostic 
and Statistical Manual) IIIR, leading to a secondary 
diagnosis of major depressive episode.  

In December 1995, the veteran's spouse reported marital 
disagreements with the veteran.

In another December 1995 statement, the veteran reported that 
he saw pilots pulled from burning aircraft wreckage and that 
he was thrown from the highline chair while amidships but 
caught a small line and hung on.  He said that he had 
nightmares, flashbacks, anger and depression for no apparent 
reason and had trouble holding any job.

A March 1996 VA psychological examination report notes that 
the veteran reportedly served three tours in Vietnam from 
1965 to 1968 working as an aviation ordinance handler.  
During the examination, the veteran reported that his most 
stressful incident was being caught on the highline between 
two ships.  He reported witnessing other accidents and was 
fearful of injury or death aboard the aircraft carrier.  He 
did not describe any significant re-experiencing of an event 
or any avoidance of activities associated with the trauma.  
He appeared quite angry and full of rage, but there was no 
sign of anxiety.  The examiner noted review of the claims 
file, including the prior diagnosis of PTSD.  The examiner 
reported that the purpose of the evaluation was to rule in or 
out PTSD.  The examiner noted that the previous examination 
report did not include a comprehensive psychosocial history 
taking other factors into account.  The examiner noted that 
the veteran did have stressors, that the discussion offered 
in the 1995 examination report was not compelling, and 
concluded that the veteran did not have PTSD.  The examiner 
did note that the veteran exhibited anger, hostility and 
depression that probably stemmed from his childhood.  The 
examiner also felt that the veteran's multiple medical 
problems were major stressors.  The diagnosis offered on Axis 
I was major depression, recurrent and moderate.

VA outpatient and inpatient records indicate medical care at 
various times for non-service-connected disorders such as 
heart disease and diabetes.  They do not reflect PTSD.

The RO received additional records from the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
October 1998.  The records confirm that a serviceman ran into 
the arc of an aircraft propeller during the time that the 
veteran served with Attack Squadron 22 and that pilots on 
combat missions were shot down during that time.  These 
records also reflect that an aircraft crashed into the sea 
while attempting to land on the carrier and the pilot went 
down with the plane.  The reports note that numerous ship-to-
ship replenishments were carried out while underway and that 
at least one collision occurred with a re-supply ship.  The 
aircraft carrier brushed an ammunition re-supply ship 
knocking out two of the three aircraft elevators aboard the 
carrier.  Highline transfers of personnel were not noted in 
these reports.  The reports note that one pilot and aircraft 
were simply blown overboard by the exhaust blast from another 
engine and were lost at sea. 

The veteran underwent a VA PTSD examination in September 
1999.  During this examination, the veteran reported that 
while aboard ship a bomb broke open but was successfully 
thrown overboard without exploding.  He reported dangling 
between ships when his foot got caught in a cable during a 
highline transfer.  He reported that a plane crash-landed and 
the tail remained aboard but the pilot and remainder of the 
aircraft went over the edge and were lost.  He reported that 
he was not in any greater danger than were other personnel 
aboard the carrier.  He denied significant war related 
nightmares or flashbacks.  The examiner offered diagnoses of 
generalized anxiety disorder and depression secondary to 
medical condition.  

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  A chronic disease will be considered to have been 
incurred in service when manifested to a degree of 10 percent 
or more within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1999).  Psychosis shall be 
considered a chronic disease within the meaning of 38 C.F.R. 
§ 3.307.  See 38 C.F.R. § 3.309 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (1999); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the diagnosis of a mental disorder does not conform to DSM 
IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(1999).

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.  
38 C.F.R. § 4.125(a) (1999).

In reviewing the RO's denial of the appellant's PTSD claim in 
this case, the Board finds that the veteran is not a combat 
veteran-nor has he alleged that he is.  Therefore, his 
allegation of service-related stressors is not accorded 
special consideration under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

A diagnosis of PTSD based on active service has been made in 
this case, although the evidence also indicates a later 
change in the diagnosis of the mental condition.  Official 
records establish that some of the veteran's claimed 
stressors occurred and that others, such as the highline 
incident and the aircraft elevator accident, were possible.  
However, the crux of this case is whether the evidence is 
sufficient to establish equipoise on the issue of whether the 
veteran has PTSD.  The Board notes that, according to 
38 U.S.C.A. § 5107(b), when there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt regarding each such 
issue shall be given to the claimant.  Section 5107(b) 
codifies the so-called equipoise doctrine under which once a 
claimant submits a well-grounded claim, that claim must be 
granted unless the evidence preponderates against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The favorable medical evidence in this case indicates that a 
diagnosis of PTSD related to active service was given during 
a December 1995 VA examination.  The Board notes that this 
examination report mentions DSM IIIR, but that current 
regulations require DSM IV.  See 38 C.F.R. § 4.125(a) (1999).  
The only other evidence favoring the claim is the veteran's 
assertion that he has PTSD; however, he is not competent to 
render evidence on a medical matter such as a diagnosis of a 
medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In this regard, the Board cannot accord any 
weight to his lay opinion.

In 1996 and again in 1999, different VA examiners examined 
the veteran but did not render a diagnosis of PTSD; 
essentially, they changed the diagnosis.  Moreover, the 1996 
examiner specifically ruled out PTSD on the basis that the 
requisite PTSD symptoms were not shown.  The Board finds that 
there is no factual inconsistency with which to lessen the 
probative value of either of the two latter reports. 

In determining what weight to accord the conflicting medical 
opinions, the Board finds reasons for placing less reliance 
on the 1995 examiner's diagnosis.  First, as noted above, 
that examination appears to have been conducted according to 
DSM IIIR standards, which are now outdated.  If that were the 
only examination report of record, then it would have to be 
returned to the RO as inadequate.  Second, the 1996 examiner 
found that the symptoms were not consistent with PTSD.  
Third, the 1999 examiner expressed concern that the 1995 
examiner essentially had not evaluated the veteran in a 
detailed fashion.  The Board finds the reasoning of the 1996 
and 1999 examiners to be somewhat persuasive and will 
therefore accord greater weight to those opinions.  

In weighing the evidence for and against the claim, the Board 
finds that the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
for service connection for PTSD must be denied.  

The Board also notes that other psychiatric diagnoses have 
been rendered in this case; however, these have not been 
linked by medical evidence to the veteran's active service.  
Rather, the medical evidence links these to his medical 
condition or to other, possibly pre-service, events.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

